UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4615


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE ALFONSO RODRIGUEZ-GARCIA, a/k/a Jose Cortez-Martin, a/k/a Jose
Garcia, a/k/a Oscar Rolando Ramirez-Perez, a/k/a Abel Vasquez-Teaz, a/k/a Jose
Heriberto Garcia-Rodriguez, a/k/a Jose Heriberto Rodriguez-Garcia, a/k/a Jose
Edilberto Rodriguez-Garcia, a/k/a Jose Rodriguez-Garcia, a/k/a Jose Edilberto
Garcia,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-cr-00147-BR-1)


Submitted: April 26, 2019                                          Decided: May 9, 2019


Before KING and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Daniel W. Smith, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jose Alfonso Rodriguez-Garcia appeals his 115-month prison sentence after

pleading guilty to illegal reentry of an alien who was removed subsequent to a conviction

for an aggravated felony in violation of 8 U.S.C. § 1326(a), (b)(2) (2012). The district

court granted the Government’s motion to upwardly depart pursuant to U.S. Sentencing

Guidelines Manual § 4A1.3(a) (2015) and sentenced him above his advisory Guidelines

range of 30 to 37 months. On appeal, he does not challenge the district court’s decision

to upwardly depart or the procedural reasonableness of his sentence, but he challenges the

extent of the departure and argues his sentence is substantively unreasonable. We affirm.

       “As a general matter, in reviewing any sentence whether inside, just outside, or

significantly outside the Guidelines range, we review for an abuse of discretion.” United

States v. Bolton, 858 F.3d 905, 911 (4th Cir. 2017) (internal quotation marks and citations

omitted). We must first ensure that the district court committed no significant procedural

error, such as “failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.” Gall v. United States, 552
U.S. 38, 51 (2007). If a sentence is procedurally reasonable, we consider its substantive

reasonableness, “tak[ing] into account the totality of the circumstances, including the

extent of any variance from the Guidelines range.” Id. If a sentence is outside the

Guidelines range, we “may consider the extent of the deviation, but must give due

deference to the district court’s decision.” Id. “[A] major departure should be supported

by a more significant justification than a minor one.” Id. at 50. “In reviewing a departure

from the advisory Guidelines range, we ‘defer to the trial court and can reverse a sentence

                                            3
only if it is unreasonable, even if the sentence would not have been [our] choice.’”

United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (citation omitted).

       We have reviewed the record and conclude that the district court did not abuse its

discretion in sentencing Rodriguez-Garcia, and his sentence is substantively reasonable.

Rodriguez-Garcia has been previously removed from the United States ten times, and he

has a lengthy criminal history that includes prior convictions for illegal reentry and other

serious offenses. In determining the extent of the departure, the district court followed

the procedure in USSG § 4A1.3(a)(4) and reasonably determined that a Guidelines range

of 92 to 115 months, and a sentence at the high end of 115 months, were appropriate for

this case. The district court’s stated reasoning for its departure was adequate, and based

on a totality of the circumstances, we conclude that the extent of the departure and the

sentence imposed were reasonable. We therefore defer to the district court’s decision.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4